Citation Nr: 1416738	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  13-31 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating prior to September 14, 2013, and in excess of 10 percent thereafter, for a lumbosacral strain.  


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel











INTRODUCTION

The Veteran had active service from March 2001 to February 2006.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In an October 2013 rating decision, the RO increased the Veteran's rating to 10 percent, effective September 14, 2013.  As less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals private treatment records dated February 2009 to July 2013 and VA treatment records dated September 2010 to September 2013.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the claim.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. §§ 4.40 and 4.45 must be applied when evaluating disabilities involving limitation of motion.  When asked about the Deluca factors, the September 2013 examiner concluded that there were no reported flare-ups impacting function.  In regards to repetitive use, the examiner concluded that it was not possible to state whether pain, weakness, fatigability, or incoordination could significantly limit functional ability without resorting to speculation.  The examiner stated that with repetitive use, the Veteran's range of motion of his back may or may not be reduced due to pain.  The examiner concluded that he was unable to state the degree without speculation.  

The Board notes that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for the opinion or the basis must otherwise be apparent in the Board's review of the evidence.  It must also be clear that the physician has considered all procurable and assembled data.  Finally, the physician must clearly identify precisely what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2009).  

The Board finds that the September 2013 examiner failed to explain the basis for his conclusion nor is the basis apparent.  The Board also finds that the examiner's conclusion that repetitive use "may or may not" be reduced due to pain is not a sufficient explanation.  Additionally, the Board notes that the August 2011 VA examiner did not address the Deluca factors.  Consequently, the matter is being remanded for another, more detailed VA examination.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  The RO should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. After any newly identified records have been associated with the file, Veteran should be afforded a VA examination to determine the current severity of his service-connected lumbosacral spine.  The Veteran's claims file, including this remand, should be made available to the examiner.  

All appropriate tests and studies, to include physical inspection of the spine, thoracolumbar range of motion testing, repetitive motion testing, and neurological testing, should be performed.  

The examiner should describe all orthopedic manifestations of the Veteran's service-connected lumbosacral strain, including as to the extent, if any, of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion.

The examiner should identify all symptoms associated with the service-connected back disability.  Thereafter, the examiner should discuss the severity of each symptom found and then state how such impairment affects his ability to function.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




